In The

                                  Court of Appeals

                    Ninth District of Texas at Beaumont

                                    NO. 09-12-464 CV


                In the Interest of A.K.M., J.D.M. and D.M.M.



                          Appealed from the 252nd District Court
                               of Jefferson County, Texas
                                 Cause No. F-201,904-H

                                       ORDER
       The court reporter for the 252nd District Court of Jefferson County, Texas is to
forward the following original in camera exhibits to the Clerk of this Court for filing on
or before July 5, 2013:
       Photographs (6) offered as in camera exhibits at the October 27, 2011 hearing and
Bates Stamped 0016, 0017, 0018, 0019, 0020 and 0021.


       The original exhibits will be returned to the court reporter for the 252nd District
Court of Jefferson County when the appeal is final in this Court.


Entered this 20th day of June, 2013.
                                                            PER CURIAM